UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1871


BOBBY R. ABERNETHY,

                Plaintiff - Appellant,

          v.

PATRICK DONAHOE, Postmaster General, US Postal Service,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Norman K. Moon, Senior
District Judge. (5:11-cv-30077-NKM-BWC)


Submitted:   October 16, 2013             Decided:    October 22, 2013


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby R. Abernethy, Appellant Pro Se. Rick A. Mountcastle,
Kartic Padmanabhan, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby R. Abernethy, a former employee of the United

States    Postal       Service,     appeals   the   district      court’s   order

granting Defendant’s motion for summary judgment on Abernethy’s

breach of contract claim.            We have reviewed the record and find

no   reversible        error.      Accordingly,     we   affirm    the   district

court’s order.         Abernethy v. Donahoe, No. 5:11-cv-30077-NKM-BWC

(W.D.    Va.    June    11,     2013).   We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                         2